                        IN THE UNITED STATES DISTRICT COURT
                         FOR EASTERN DISTRICT OF TENNESSEE
                                  AT CHATTANOOGA

IN THE MATTER OF THE SEARCH OF
INFORMATION ASSOCIATED WITH
FACEBOOK USER ID:                                  Case No. 1:20-mj -   11
http://facebook.com/ 10000644 764604 3 or
EL CHILO JACOBO THAT IS STORED AT                  Filed Under Seal
PREMISES CONTROLLED BY FACEBOOK
INC.

                             AFFIDAVIT IN SUPPORT OF
                      AN APPLICATION FOR A SEARCH WARRANT

        I, Andrew Bergren, being first duly sworn, hereby depose and state as follows:


                      INTRODUCTION AND AGENT BACKGROUND

        1.     I make this affidavit in support of an application for a search warrant for

information associated with a certain Facebook user ID: http://facebook.com/100006447646043

(hereinafter referred to as the "Target Account") that is stored at premises owned, maintained,

controlled, or operated by Facebook Inc. ("Facebook"), a social networking company

headquartered in Menlo Park, California. The information to be searched is described in the

following paragraphs and in Attachment A. This affidavit is made in support of an application

for a search warrant under 18 U.S.C. §§ 2703(a), 2703(b)(l)(A) and 2703(c)(l)(A) to require

Facebook to disclose to the government records and other inf01mation in its possession,

pertaining to the subscriber or customer associated with the user ID.

       2.      I am a Special Agent with the Drug Enforcement Administration (DEA), United

States Department of Justice, and have been since 1997. As such, I am an investigator or law

enforcement officer of the United States within the meaning of Title 18, United States Code,

Section 2510(7), and empowered by law to conduct investigations of, among other things,
                                           Page 1 of17


 Case 1:20-mj-00017-CHS Document 4 Filed 02/11/20 Page 1 of 22 PageID #: 10
 offenses enumerated in Title 18, United States Code, Section 2516. I have been employed as a

 Special Agent with DEA for the past 20 years. In connection with my official DEA duties, I

investigate criminal violations of the federal narcotics laws, including but not limited to, Title 21 ,

United States Code, Sections 841, 843, 846, and 848 . I have received specialized training in the

enforcement of laws concerning the activities of narcotics traffickers including four months of

DEA basic training in Quantico, Virginia as well as periodic refresher training offered by the

DEA. I am cun-ently assigned to the Chattanooga Resident Office.

        3.     During my experiences and tenure as a narcotics investigator, I have investigated

and paiiicipated in investigations of organized criminal groups violating federal drug trafficking

laws. As part of my official duties, I have utilized and been involved with most traditional law

enforcement techniques, including: visual surveillance, witness interviews, execution of search

wa1Tants, the use of cooperating witnesses, seizure of drug evidence, controlled purchases of

drug evidence, comi-authorized pen registers, comi-authorized interceptions of wire

communications, and undercover techniques. I have debriefed numerous cooperating defendants

and confidential informants regarding the habits, practices, methods, and general behavior of

criminal groups engaged in organized criminal activity. I have personally paiiicipated in Title III

wire intercept investigations, including investigations involving large-scale drug trafficking

organizations and drug traffickers.     I have received specialized training in conducting drug

investigations and have attended training and lectures featuring government attorneys and law

enforcement officials.

       4.      Over the course of my career, I have participated in numerous anests of known

drug traffickers and their associates. This experience has afforded me an opportunity to observe

and investigate methods, schemes, and operations used by organized groups, including the use of

                                           Page 2 of 17


 Case 1:20-mj-00017-CHS Document 4 Filed 02/11/20 Page 2 of 22 PageID #: 11
 cellular telephones, social media accounts, and digital display paging devices, and the use of

 numerical codes and code words to conduct the transactions. In addition, I have participated in

 investigations concerning the concealment of proceeds of controlled substances, including assets,

monies, and bank records, and the identification of co-conspirators through the use of drug

ledgers, telephone toll records, telephone bills, photographs, social media accounts, and financial

records. These investigations have resulted in the arrests of individuals who have smuggled,

received, and/or distributed controlled substances, including methamphetamine, cocaine

hydrochloride, cocaine base, heroin, and marijuana, as well as the seizure of controlled

substances and proceeds of the sale of controlled substances. I know based upon my training and

experience that narcotics traffickers and money laundering organizations routinely use several

operational techniques.     These practices are designed and implemented to achieve two

paramount goals: first, the successful facilitation of the organization's illegal activities that

consist of the transportation and distribution of controlled substances and subsequent collection

of the proceeds of that illegal activity; and second, minimizing the exposure of organization

members, particularly those operating in management roles, from investigation and prosecution

by law enforcement.

        5.     The facts in this affidavit come from my personal observations, my training and

experience, and information obtained from other agents and witnesses. This affidavit is intended

to show merely that there is sufficient probable cause for the requested warrant and does not set

fo1ih all of my knowledge about this matter.

       6.      Based on my training and experience and the facts as set forth in this affidavit,

there is probable cause to believe that violations of various drug-trafficking offenses, including

possession with the intent to distribute and distribution of controlled substances, conspiracy to do

                                           Page 3 of 17


 Case 1:20-mj-00017-CHS Document 4 Filed 02/11/20 Page 3 of 22 PageID #: 12
the same, and the use of communication devices to further and facilitate the commission of the ·

above listed offenses, in violation of Title 21, United States Code, Sections 841 (a)(l ), 846, and

843(b) have been committed by the user of the Facebook page affiliated with user ID:

http://facebook.com/100006447646043. There is also probable cause to believe that the search

of info1mation described in Attachment A will yield evidence of these crimes, as described in

Attachment B.

                                      PROBABLE CAUSE

        7.      The United States, including the Drug Enforcement Administration, is conducting

a criminal investigation of Christopher AKERS, Megan KNIGHT and others regarding possible

violations of Title 21, United States Code, Sections 841(a)(l), 846, and 843(b).

       8.       On October 31 , 2019, United States Magistrate Judge Susan Lee signed a search

and seizure warrant for location info1mation for 423-681-9289 (Target Cell Phone #1), utilized

by Megan KNIGHT.         This warrant was executed and DEA Chattanooga started to receive

location information of her telephone. As a result of this info1mation, law enforcement was able

to verify that Megan KNIGHT traveled to Dunwoody, Georgia, on November 2, November 4,

and November 15, 2019.       These trips were of a short duration and KNIGHT returned to

Chattanooga, Tennessee, after these trips.

       9.       On November 18 2019, the DEA Chattanooga conducted surveillance on Megan

KNIGHT and her criminal associates. As a result of this surveillance, Tennessee Highway Patrol

(THP) conducted a traffic stop on KNIGHT, Perry SHELBY, and Lolita EASON. During that

traffic stop, SHELBY fled on foot and was apprehended. As result of the stop, approximately

five kilograms of methamphetamine, a small amount of heroin, and psychedelic mushrooms

were seized. SHELBY was arrested and transported to jail on State charges. KNIGHT and

                                             Page 4 of 17


 Case 1:20-mj-00017-CHS Document 4 Filed 02/11/20 Page 4 of 22 PageID #: 13
EASON indicated they wanted to co-operate with law enforcement and were not charged at that

time.

          10.   During an interview with KNIGHT, KNIGHT advised that she had been

purchasing three to five kilograms of methamphetamine per week from "PRESENT" in Atlanta,

Georgia, and his brother, "CHI," who resides in Mexico, since September 2019.        KNIGHT

provided information about "PRESENT" to include his apartments, vehicles, and phone

numbers. KNIGHT advised that she communicated with "PRESENT" and "CHI" via telephone

calls, text messages, and Facebook Messenger Target Account.

          11.   KNIGHT stated "CHI's" Facebook User name was "EL CHILO JACOBO."

KNIGHT relayed that "CHI" used to reside in Georgia, but was now in Mexico because after he

got out of prison he went back to Tuxpan, Veracruz, Mexico, and that she was currently talking

to "CHI" while he was in Mexico and meeting the brother, "PRESENT," in Atlanta, Georgia.

KNIGHT provided the phone number of "PRESENT" as 470-416-1121 and "CHI" as 52-

7831505076.      KNIGHT provided and showed law enforcement the Facebook user ID :

http://facebook.com/100006447646043 or "EL CHILO JACOBO" and advised that was the

account that she communicated with the brother "CHI" in Mexico on. KNIGHT showed your

affiant numerous messages with Facebook user ID: http://facebook.com/100006447646043 m

reference to payments for drugs received .

        . 12.   KNIGHT further stated "CHI" would send her the addresses to obtain the meth

and she would again contact him once she got home with the load safely. KNIGHT advised that

"CHI" would let "PRESENT" know to be ready and when she arrived. KNIGHT would talk to

"PRESENT" to let him know she was coming and when she an-ived. KNIGHT advised that she



                                             Page 5 of 17


 Case 1:20-mj-00017-CHS Document 4 Filed 02/11/20 Page 5 of 22 PageID #: 14
paid "PRESENT" the majority of the money but would also send money electronically to "CHI"

in Mexico.

        13.       KNIGHT explained that "CHI" would provide names over the Target Account for

KNIGHT to wire money to in Mexico. These names are in her phones and all the subjects lived

in Veracruz, Mexico. KNIGHT advised that she also had other people, to include but not limited

to Susan VRADENBURGH, Pe1Ty SHELBY, and Chris AKERS, wire money to "CHI" in

Mexico for drug payments. These amounts varied but most were $2,000.00 at a time.

       14.    KNIGHT provided her passwords for her flip phone, which utilized number 386-

523-6999, and her smart phone a Galaxy note 10, which utilized number 423-681-9289.

KNIGHT signed a consent to search form for the phones. KNIGHT advised that she utilized FB

Messenger, text messages and phone calls to talk to customers and her SOS.    A review of her

phones by RAC William Wise and Your Affiant showed numerous drug and drug money related

FB Messages and texts with "CHI," "PRESENT," Chris AKERS, PeITy SHELBY, Megan

CANTRELL and "Bubba B" and others as well as photos of receipts from wiring money to

"CHI's" people.

       15.    Below, are photographs,,ofFacebook messages between KNIGHT and the Target

Account, taken during the consent search of KNIGHT'S phone.




                                          Page 6 of 17


 Case 1:20-mj-00017-CHS Document 4 Filed 02/11/20 Page 6 of 22 PageID #: 15
                El Chilo Jacobo

                      NOV7.AT 1244PM




                                                                 NOV 8 AT 5;04 PM


                                                         Lqcaa
                                                         f Crazy




          •       EIChllo             \.
                        Airplane Mode On
                                           ..
              Locaa
              I Crazy
                      NOV8 AT 7 ltl PM




                                                Page 7 of 17


Case 1:20-mj-00017-CHS Document 4 Filed 02/11/20 Page 7 of 22 PageID #: 16
                                     ~


                      --°"
           •       EIChllo



                     NOV10 AT $:IISPl\,I


               Santiago carballo Jacobo
               Tuxpan Vetacruz Mexit:o

           ITwcpan Venic:ruz Mexico
                :James Carballo Jamell


                    NOV 13 AT 718 PM


           Lokaaa
           I Loka,




                                           Page 8 of 17


Case 1:20-mj-00017-CHS Document 4 Filed 02/11/20 Page 8 of 22 PageID #: 17
                                       ,.,...i.t,,.,,.,..- ,..
                                       kCIU H t
                                       ••t1u 1u 1,:
                                                                 01

                                       IHIIH4 (lll •t~ JIC..I
                                       htu.1.. l n 11u1 , ..11nt1 ..
                                       c::m•1,: ;:t:,    ff
                                       II louu u,.,u ~ • u
                                                              i'u, lcl,~

                                       !!E!~!;:J~;t~f:t!r.!?:::::!•:
                                       ., • .,1# • •




                                Page 9 of 17


Case 1:20-mj-00017-CHS Document 4 Filed 02/11/20 Page 9 of 22 PageID #: 18
       16.    Based on your Affiant' s training and expenence, my knowledge of this

investigation, and what Megan KNIGHT advised I believe that in the majority of the above

communications, "CHI" was providing KNIGHT with names to wire money to and KNIGHT

was sending pictures of the money transfer confinnations.        Your Affiant believes the first

conversation on November 7, 2020, at 12:44 pm, to be a message that Megan KNIGHT

forwarded to "CHI" letting him know she replayed a threat in Spanish about killing someone if

they don't give them their money. These conversation occmTed between Megan KNIGHT, who

was utilizing /her Facebook account messenger service, and the Target Account.

       17.    The intelligence gathered in this investigation, including source interviews, search

wan·ants, surveillance, telephone analysis, and financial information indicates that Megan

KNIGHT and her criminal associates are receiving methamphetamine directly from elements in

                                         Page 10 of 17


Case 1:20-mj-00017-CHS Document 4 Filed 02/11/20 Page 10 of 22 PageID #: 19
 Mexico. KNIGHT frequently sends money to numerous recipients in the in Mexico; KNIGHT

 frequently is in contact with Mexican phone telephone numbers. Based on your Affiant's

training and experience, my knowledge of this investigation, your Affiant believes this to be true.

        18.       Your Affiant has provided a preservation request to Facebook formally requesting

preservation of all stored pages, communications, records, and other evidence contained within

and related to the Target Account.          Facebook indicated that it would preserve all such

information until March 3, 2020.

        19.       Face book owns and operates a free-access social networking website of the same

name that can be accessed at http://www.facebook.com. Facebook allows its users to establish

accounts with Facebook, and users can then use their accounts to share written news,

photographs, videos, and other infmmation with other Facebook users, and sometimes with the

general public.

       20.        Facebook asks users to provide basic contact and personal identifying information

to Facebook, either during the registration process or thereafter. This information may include

the user's full name, birth date, gender, contact e-mail addresses, Facebook passwords, physical

address (including city, state, and zip code), telephone numbers, screen names, websites, and

other personal identifiers. Facebook also assigns a user identification number to each account.

       21.     Facebook users may join one or more groups or networks to connect and interact

with other users who are members of the same group or network. Facebook assigns a group

identification number to each group. A Facebook user can also connect directly with individual

Facebook users by sending each user a "Friend Request." If the recipient of a "Friend Request"

accepts the request, then the two users will become "Friends" for purposes of Facebook and can

exchange communications or view information about each other. Each Facebook user's account

                                           Page 11 of 17


Case 1:20-mj-00017-CHS Document 4 Filed 02/11/20 Page 11 of 22 PageID #: 20
 includes a list of that user's "Friends" and a "News Feed," which highlights information about

the user's "Friends," such as profile changes, upcoming events, and bi1ihdays.

        22.    Facebook users can select different levels of privacy for the communications and

info1mation associated with their Facebook accounts. By adjusting these privacy settings, a

Facebook user can make information available only to himself or herself, to particular Facebook

users, or to anyone with access to the Internet, including people who are not Facebook users. A

Facebook user can also create "lists" of Facebook friends to facilitate the application of these

privacy settings. Facebook accounts also include other account settings that users can adjust to

control, for example, the types of notifications they receive from Facebook.

        23.    Facebook users can create profiles that include photographs, lists of personal

interests, and other info1mation.   Facebook users can also post "status" updates about their

whereabouts and actions, as well as links to videos, photographs, aiiicles, and other items

available elsewhere on the Internet. Facebook users can also post information about upcoming

"events," such as social occasions, by listing the event's time, location, host, and guest list. In

addition, Facebook users can "check in" to particular locations or add their geographic locations

to their Facebook posts, thereby revealing their geographic locations at particular dates and

times. A paiiicular user's profile page also includes a "Wall," which is a space where the user

and his or her "Friends" can post messages, attachments, and links that will typically be visible

to anyone who can view the user's profile.

       24.     Facebook allows users to upload photos and videos, which may include any

metadata such as location that the user transmitted when s/he uploaded the photo or video. It

also provides users the ability to "tag" (i.e., label) other Facebook users in a photo or video.

When a user is tagged in a photo or video, he or she receives a notification of the tag and a link

                                          Page 12 of 17


Case 1:20-mj-00017-CHS Document 4 Filed 02/11/20 Page 12 of 22 PageID #: 21
 to see the photo or video. For Facebook's purposes, the photos and videos associated with a

user's account will include all photos and videos uploaded by that user that have not been

deleted, as well as all photos and videos uploaded by any user that have that user tagged in them.

        25.    Facebook users can exchange private messages on Facebook with other users.

Those messages are stored by Facebook unless deleted by the user. Facebook users can also post

comments on the Facebook profiles of other users or on their own profiles; such comments are

typically associated with a specific posting or item on the profile. In addition, Facebook has a

chat feature that allows users to send and receive instant messages through Facebook Messenger.

These chat communications are stored in the chat history for the account. Facebook also has

Video and Voice Calling features, and although Facebook does not record the calls themselves, it

does keep records of the date of each call.

       26.     If a Facebook user does not want to interact with another user on Facebook, the

first user can "block" the second user from seeing his or her account.

       27.     Facebook has a "like" feature that allows users to give positive feedback or

connect to particular pages. Facebook users can "like" Facebook posts or updates, as well as

webpages or content on third-paiiy (i.e., 11011-Facebook) websites.      Facebook users can also

become "fans" of particular Facebook pages.

       28 .    Facebook has a search function that enables its users to search Facebook for

keywords, usernames, or pages, among other things.

       29.     Each Facebook account has an activity log, which is a list of the user's posts and

other Facebook activities from the inception of the account to the present. The activity log

includes stories and photos that the user has been tagged in, as well as connections made through



                                          Page 13 of 17


Case 1:20-mj-00017-CHS Document 4 Filed 02/11/20 Page 13 of 22 PageID #: 22
 the account, such as "liking" a Facebook page or adding someone as a friend. The activity log is

 visible to the user but cannot be viewed by people who visit the user's Facebook page.

           30.    Facebook also has a Marketplace feature, which allows users to post free

 classified ads. Users can post items for sale, housing, jobs, and other items on the Marketplace.

        31.       In addition to the applications described above, Facebook also provides its users

with access to thousands of other applications ("apps") on the Facebook platfo1m. When a

Facebook user accesses or uses one of these applications, an update about that the user's access

or use of that application may appear on the user' s profile page.

        32.       Facebook also retains Internet Protocol ("IP") logs for a given user ID or IP

address.      These logs may contain information about the actions taken by the user ID or IP

address on Facebook, including info1mation about the type of action, the date and time of the

action, and the user ID and IP address associated with the action. For example, if a user views a

Facebook profile, that user' s IP log would reflect the fact that the user viewed the profile, and

would show when and from what IP address the user did so.

        33.       Social networking providers like Facebook typically retain additional info1mation

about their users' accounts, such as information about the length of service (including start date),

the types of service utilized, and the means and source of any payments associated with the

service (including any credit card or bank account number). In some cases, Facebook users may

communicate directly with Facebook about issues relating to their accounts, such as technical

problems, billing inquiries, or complaints from other users. Social networking providers like

Facebook typically retain records about such communications, including records of contacts
                                               '
between the user and the provider' s support services, as well as records of any actions taken by

the provider or user as a result of the communications.

                                           Page 14 of 17


Case 1:20-mj-00017-CHS Document 4 Filed 02/11/20 Page 14 of 22 PageID #: 23
        34.     As explained herein, infonnation stored in connection with a Facebook account

may provide crucial evidence of the "who, what, why, when, where, and how" of the criminal

conduct under investigation, thus enabling the United States to establish and prove each element

or alternatively, to exclude the innocent from fwiher suspicion. In my training and experience, a

Facebook user's IP log, stored electronic communications, and other data retained by Facebook,

can indicate who has used or controlled the Facebook accotmt. This "user attribution" evidence

is analogous to the search for "indicia of occupancy" while executing a search wanant at a

residence. For example, profile contact information, private messaging logs, status updates, and

tagged photos (and the data associated with the foregoing, such as date and time) may be

evidence of who used or controlled the Face book account at a relevant time. Fmiher, Facebook

account activity can show how and when the account was accessed or used. For example, as

described herein, Facebook logs the Internet Protocol (IP) addresses from which users access

their accounts along with the time and date. By determining the physical location associated

with the logged IP addresses, investigators can understand the chronological and geographic

context of the account access and use relating to the crime under investigation. Such information

allows investigators to understand the geographic and chronological context of Facebook access,

use, and events relating to the crime under investigation. Additionally, Facebook builds geo-

location into some of its services. Geo-location allows, for example, users to "tag" their location

in posts and Facebook "friends" to locate each other. This geographic and timeline inf01mation

may tend to either inculpate or exculpate the Facebook account owner. Last, Facebook account

activity may provide relevant insight into the Facebook account owner's state of mind as it

relates to the offense under investigation. For example, information on the Facebook account

may indicate the owner's motive and intent to commit a crime (e.g., information indicating a

                                          Page 15 of 17


Case 1:20-mj-00017-CHS Document 4 Filed 02/11/20 Page 15 of 22 PageID #: 24
plan to commit a crime), or consciousness of guilt (e.g., deleting account information in an effo1i

to conceal evidence from law enforcement).

        35 .    Therefore, the computers of _Facebook are likely to contain all the material

described above, including stored electronic communications and information concernmg

subscribers and their use of Facebook, such as account access infonnation, transaction

information, and other account information.

              INFORMATION TO BE SEARCHED AND THINGS TO BE SEIZED

        36.     I anticipate executing this warrant under the Electronic Communications Privacy

Act, in particular 18 U.S.C. §§ 2703(a), 2703(b)(l)(A) and 2703(c)(l)(A), by using the waiTant

to require Face book to disclose to the government copies of the records and other information

(including the content of communications) particularly described in Section I of Attachment B.

Upon receipt of the information described in Section I of Attachment B, government-authorized

persons will review that info1mation to locate the items described in Section II of Attachment B.

                                          CONCLUSION

       3 7.     Based on the forgoing, I request that the Court issue the proposed search wairant.

       38.      Pursuant to 18 U.S.C. § 2703(g), the presence of a law enforcement officer is not

required for the service or execution of this wairant. The government will execute this wa1Tant

by serving it on Facebook. Because the warrant will be served on Facebook, who will then

compile the requested records at a time convenient to it, reasonable cause exists to permit the

execution of the requested wa1Tant at any time in the day or night.

       39.      This Comi has jurisdiction to issue the requested wairnnt because it is "a court of

competentjurisdiction" as defined by 18 U.S.C. § 2711. 18 U.S.C. §§ 2703(a), (b)(l)(A) &



                                           Page 16 of 17


Case 1:20-mj-00017-CHS Document 4 Filed 02/11/20 Page 16 of 22 PageID #: 25
(c)(l)(A). Specifically, the Cami is "a district court of the United States .. . that -has

jurisdiction over the offense being investigated." 18 U.S.C. § 2711(3)(A)(i).

                                   REQUEST FOR SEALING

       40.     I fmiher request that the Cami order that all papers in support of this application,
                                                                                    '<



including the affidavit and search warrant, be sealed until further order of the Comi. These

documents discuss an ongoing criminal investigation that is neither public nor known to all of

the targets of the investigation. Accordingly, there is good cause to seal these documents

because their premature disclosure may seriously jeopardize that investigation.




                                                   Andrew ergren
                                                   Special Agent
                                                   Drug Enforcement Administration


       Subscribed and sworn to before me on February ___!_
                                                         I _ , 2020




       HON. CHRISTOPHER H. TEGER
       UNITED STATES MAGI TRAT,E JUDGE




                                          Page 17 of 17


Case 1:20-mj-00017-CHS Document 4 Filed 02/11/20 Page 17 of 22 PageID #: 26
                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF TENNESSEE

IN THE MATTER OF THE SEARCH OF
INFORMATION ASSOCIATED WITH
F ACEBOOK USER ID:                            Case No. 1:20-mj-   l"7
http://facebook.com/10000644 7646043 or
EL CHILO JACOBO THAT IS STORED AT             Filed Under Seal
PREMISES CONTROLLED BY FACEBOOK
INC.



                                   ATTACHMENT A


                                 Property to Be Searched


       This warrant applies to    information associated with the Facebook user ID

http://facebook.com/100006447646043 or EL CHILO JACOBO that is stored at premises

owned, maintained, controlled, or operated by Facebook Inc., a company headquartered in

Menlo Park, California.




                                       Page 1 of 1


Case 1:20-mj-00017-CHS Document 4 Filed 02/11/20 Page 18 of 22 PageID #: 27
                        IN THE UNITED STATES DISTRJCT COURT
                       FOR THE EASTERN DISTRJCT OF TENNESSEE

IN THE MATTER OF THE SEARCH OF
INFORMATION ASSOCIATED WITH
FACEBOOK USER ID:                                  Case No. 1:20-mj- ]   I
http://facebook.com/100006447646043 or
EL CHILO JACOBO THAT IS STORED AT
(
                                                   Filed Under Seal
PREMISES CONTROLLED BY FACEBOOK
INC.



                                        ATTACHMENT B

                                 Particular Things to be Seized

I.     Information to be disclosed by Facebook

       To the extent that the information described in Attachment A is within the possession,

custody, or control of Face book Inc. ("Facebook"), regardless of whether such information is

located within or outside of the United States, including any messages, records, files, logs, or

information that have been deleted but are still available to Facebook, or have been preserved

pursuant to a request made under 18 U.S .C. § 2703(±), Facebook is required to disclose the

following information to the government for each user ID listed in Attachment A:

       (a)     All contact and personal identifying info1mation, including full name, user

               identification number, birth date, gender, contact e-mail addresses, physical

               address (including city, state, and zip code), telephone numbers, screen names,

               websites, and other personal identifiers.

       (b)     All activity logs for the account and all other documents showing the user's posts

               and other Facebook activities January 2019 to Present.

       (c)     All photos and videos uploaded by that user ID and all photos and videos

              uploaded by any user that have that user tagged in them January 2019 to
                                         Page 1 of 4


Case 1:20-mj-00017-CHS Document 4 Filed 02/11/20 Page 19 of 22 PageID #: 28
             Present, including Exchangeable Image File ("EXIF") data and any other

             metadata associated with those photos and videos;

      (d)   All profile info1mation; News Feed information; status updates; videos,

            photographs, articles, and other items; Notes; Wall postings; friend lists, including

            the friends' Face book user identification numbers; groups and networks of which

            the user is a member, including the groups' Facebook group identification

            numbers; future and past event postings; rejected "Friend" requests; comments;

            gifts; pokes; tags; and info1mation about the user's access and use of Facebook

            applications;

     (e)    All records or other information regarding the devices and internet browsers

            associated with, or used in connection with, that user ID, including the hardware

            model, operating system version, unique device identifiers, mobile network

            information, and user agent string;

     (f)    All other records and contents of communications and messages made or received

            by the user January 2019 to Present including all Messenger activity, private

            messages, chat history, video and voice calling history, and pending "Friend"

            requests;

     (g)    All "check ins" and other location information;

     (h)    All IP logs, including all records of the IP addresses that logged into the account;

     (i)    All records of the account's usage of the "Like" feature, including all Facebook

            posts and all non-Facebook webpages and content that the user has "liked";

     G)     All info1mation about the Facebook pages that the account is or was a "fan" of;

     (k)    All past and present lists of friends created by the account;

                                         Page 2 of 4


Case 1:20-mj-00017-CHS Document 4 Filed 02/11/20 Page 20 of 22 PageID #: 29
        (1)       All records of Facebook searches performed by the account January 2019 to

                  Present;

        (m)       All infom1ation about the user's access and use of Face book Marketplace;

        (n)       The types of service utilized by the user;

        (o)       The length of service (including staii date) and the means and source of any

                  payments associated with the service (including any credit card or bank account

                  number) ;

        (p)       All privacy settings and other account settings, including privacy settings for

                  individual Facebook posts and activities, and all records showing which Facebook

                  users have been blocked by the account;

        (q)       All records pertaining to communications between Facebook and any person

                  regarding the user or the user's Facebook account, including contacts with suppmi

                  services and records of actions taken.

       Facebook is hereby ordered to disclose the above information to the government within

14 DAYS of issuance of this warrant.

II.    Information to be seized by th_e government

       All information described above in Section I that constitutes fruits, evidence and

instrumentalities of violations of Title 21, United States Code, Sections 841(a)(l), 846, and

843(b) have been committed by the user of the Facebook page affiliated with user ID :

http://facebook.com/100006447646043 , since January 2019, including, for each user ID

identified on Attachment A, information pertaining to the following matters:

              (a) the distribution of controlled substances



                                              Page 3 of 4


Case 1:20-mj-00017-CHS Document 4 Filed 02/11/20 Page 21 of 22 PageID #: 30
         (b) Evidence indicating how and when the Face book account was accessed or used,

            to detennine the chronological and geographic context of account access, use, and

            events relating to the crime under investigation and to the Facebook account

            owner;

        (c) Evidence indicating the Facebook account owner's state of mind as it relates to

            the crime under investigation;

        (d) The identity of the person(s) who created or used the user ID, including records

            that help reveal the whereabouts of such person(s).




                                       Page 4 of 4


Case 1:20-mj-00017-CHS Document 4 Filed 02/11/20 Page 22 of 22 PageID #: 31
